Citation Nr: 1114841	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic kidney disorder, to include as secondary to the Veteran's service connected diabetes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony before the undersigned Veterans Law Judge at the RO in October 2008.  A transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a chronic kidney disease secondary to his service connected diabetes.  

In January 2011, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  The Veteran's claims folder including all medical records in evidence were forwarded to VHA, and were then forwarded to a doctor for review so that the opinion could be provided.  

In February 2011, the doctor to whom the claims folder had been forwarded replied that she was unable to provide the requested opinion with the information contained in the claims folder.  This doctor stated that in order to provide an opinion, she would need records of renal function tests and urinalysis done both before and after 2006.  She also requested that the Veteran be provided a VA eye examination to determine whether or not diabetic retinopathy was present.  The Board finds that an attempt must be made to obtain this information before consideration of the Veteran's appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all sources of medical treatment from 2000 to the present, with a particular emphasis on any treatment source that may have provided the Veteran a physical examination that included urinalyses or renal function tests, as well as any eye examinations that may have been conducted.  After receiving any necessary permission from the Veteran, obtain the records of these tests and examinations.  In addition, after receiving permission from the Veteran, contact Chestnut Hill Hospital and obtain the results of all urinalyses, renal function tests, and eye examinations obtained during the Veteran's 2006 hospitalization.  Finally, with permission from the Veteran, contact doctors McElhaugh, Rosen, and Hoellein and request that they provide the results of all urinalyses or renal function tests, as well as any eye examinations that may have been conducted from 2000 to the present.  All records that are obtained should be associated with the claims folder.  If any records are unobtainable, this should be certified in the claims folder.  The Veteran should also be notified and provided with an opportunity to obtain and submit these records on his own.  

2.  Schedule the Veteran for a VA eye examination.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After completion of the examination and study of the record, the examiner should state whether it is as likely as not that the Veteran has diabetic retinopathy.  The reasons and bases in support of this opinion should be provided.  

3.  Thereafter, forward the claims file and any records obtained pursuant to the above paragraphs to a nephrologist for an opinion.  After reviewing all the evidence on file, including the March 2010 VA examination, and the letter from Dr. McElhaugh, and attempt to answer the following questions:

(a)  Does the Veteran have a chronic kidney disability?

(b)  If the answer to the first question is yes, is it as likely as not (50 percent probability or higher) that the Veteran's chronic kidney disability has developed secondary to his service connected diabetes mellitus?  Please address the conflicting opinion in the record in setting forth your own opinion.   If there is evidence of a different etiology to any renal dysfunction please set that out.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


